11. Consumer confidence in the digital environment (vote)
- Report: Roithová
Mr President, on 31 January 2007 I sent a letter to the President of this Parliament proposing the organisation of an annual lecture to honour the memory of the Russian journalist Anna Politkovskaya. This Politkovskaya lecture should be held by a journalist who distinguishes her or himself through an outstanding effort to defend democracy and respect for all human beings. With this lecture we would honour all journalists for their essential role in keeping societies open.
This proposal was co-signed by Bart Staes, Jean-Marie Cavada, Ewa Klamt and Luisa Morgantini. Rule 28 states that the Presidency has to answer within 30 days. I received only a vague reply and nothing has happened in the mean time. We would like to organise this event for October this year, one year after the assassination of our valued Anna Politkovskaya. We need the cooperation of the Presidency and we hope we can count on it.
(Applause)
Thank you, Mr Berman. I believe the aim of the brief reply was precisely to prevent the time period from lapsing. Clearly, however, I shall refer this to the Bureau and the President and check with them what will be done to follow up your request.